Citation Nr: 1802929	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  11-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected right ankle disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Z., Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from June 1988 to June 1992.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board remanded the case for further development in August 2014 and April 2017.  Such remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, the Veteran was provided with all appropriate laws and regulations in prior Statements of the Case and Supplemental Statements of the Case.


FINDING OF FACT

The Veteran's left ankle disorder, diagnosed as arthritis, was not incurred in service, did not manifest within one year of service separation, and continuity of symptomatology is not shown, and it is not caused by, or increased in severity beyond the natural progress of the disease by the service-connected right ankle disorder.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disorder, to include as secondary to a service-connected right ankle disorder, are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
 § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Here, the Veteran claims that his left ankle disorder is due to excessive running and strenuous exercise while in service, or is secondarily related to his service-connected right ankle disorder.

Service treatment records are negative for left ankle complaints and the record contains no medical evidence relating to the left ankle until the Veteran underwent a VA examination for such in September 2014.

During the examination, the Veteran reported that his left ankle began hurting approximately 10-12 years ago with a gradual onset and no known cause of the injury.  He was diagnosed with left ankle arthritis.

As the Veteran was not diagnosed with left ankle arthritis until September 2014, he is not entitled to service connection for such on a presumptive basis.

Additionally, with respect to continuity of symptomatology, the Veteran has not alleged such, and such is not supported by the medical evidence documenting that the Veteran's left ankle was normal at service separation, he reported an onset of pain approximately a decade after separation, and he was not diagnosed with a left ankle disorder until September 2014.


Nor does the evidence of record support an award of service connection on a direct or secondary basis.  In this regard, a May 2017 VA examiner found that the Veteran's left ankle disorder was not related to service or his right ankle disorder, as service treatment records were silent for left ankle complains, the Veteran reported his symptoms had their onset approximately 8-10 years after separation, and he has a typical heel to toe gait pattern, even weight distribution, and no evidence of increased stress placed on his left side to cause injury in the left foot/ankle.

There are no other medical opinions of record that purport to relate the Veteran's left ankle disorder to service or to any service-connected disability.  The Board finds the May 2017 opinion highly probative, as the examiner had previously conducted a physical examination of the Veteran, and her findings were based on such, along with a review of his records, and were supported by a fully reasoned rationale.

The Board has carefully reviewed and considered the Veteran's statements regarding his claim for service connection.  The Board also acknowledges that the Veteran, in advancing this appeal, believes in the merits of his appeal.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the claim are the most probative evidence with regard to evaluating the disability on appeal.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.



ORDER

Service connection for a left ankle disability, to include as secondary to a service-connected right ankle disability, is denied.





____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


